Case 4:20-cv-00244-TWP-DML Document 1-1 Filed 12/04/20 Page 1 of 3 PageID #: 5




                       EXHIBIT A
         Case 4:20-cv-00244-TWP-DML Document 1-1 Filed 12/04/20 Page 2 of 3 PageID #: 6


Emily Lamb

From:                               Kaitlin Coons Astorino <kaitlin@isaacsandisaacs.com>
Sent:                               Wednesday, December 02, 2020 1:05 PM
To:                                 Emily Lamb
Cc:                                 Lisa Gorsick; Jennifer Meyer; David Domene
Subject:                            RE: Elizabeth Jines v. D&G, Inc.


Emily,

Just to clarify, I have not received her medical records and cannot give you specifics regarding diagnosis. I can however
advise that she will be seeking significant medical damages.

Best,




From: Emily Lamb <ELamb@bdblawky.com>
Sent: Wednesday, December 2, 2020 12:56 PM
To: Kaitlin Coons Astorino <kaitlin@isaacsandisaacs.com>
Cc: Lisa Gorsick <LGorsick@bdblawky.com>; Jennifer Meyer <JMeyer@bdblawky.com>; David Domene
<DDomene@bdblawky.com>
Subject: Elizabeth Jines v. D&G, Inc.

Hi Kaitlin,

During our phone conversation today you indicated that your client claims to have suffered significant injuries and is
currently in a medically‐induced coma. Based on this, I presume your client will be seeking damages in excess of
$75,000, exclusive of interest and costs, in this case. If this is not correct, please let me know by close of business on
December 7, 2020.

Thanks,

Emily C. Lamb
Blackburn Domene & Burchett, PLLC
614 W. Main St., Suite 3000
Louisville, Kentucky 40202
Firm: (502) 584‐1600
Direct: (502) 371‐0591
Fax: (502) 584‐9971
Email: elamb@bdblawky.com

                                                              1
         Case 4:20-cv-00244-TWP-DML Document 1-1 Filed 12/04/20 Page 3 of 3 PageID #: 7
www.bdblawky.com




NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information that may be legally privileged. If you are
not the intended recipient, you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you
received this e-mail in error, please notify us immediately by return e-mail or by telephone at (502) 584-1600 and delete this message. Please note that if
this e-mail message contains a forwarded message or is a reply to a prior message, some or all of the contents of this message or any attachments may
not have been produced by Blackburn Domene & Burchett PLLC.




                                                                            2
